Citation Nr: 1118850	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left leg disability, including as secondary to the service-connected disability of chondromalacia patella, right knee. 

2.  Entitlement to service connection for bilateral hip strain, including as secondary to the service-connected disability of chondromalacia patella, right knee. 

3.  Entitlement to service connection for a low back condition, including as secondary to the service-connected disability of chondromalacia patella, right knee.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from August 2000 through October 2002.  This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Atlanta, Georgia, RO is presently handling the Veteran's claim.  The Board remanded the appeal in November 2009.

Claims of entitlement to service connection for migraine headaches and for a left knee strain were granted by a rating decision issued in March 2011.  The Veteran has not disagreed with any aspect of the rating decision which granted service connection for those two disabilities, and no issue regarding migraine headaches or a left knee strain are before the Board for appellate review at this time.  

The claims of entitlement to service connection for bilateral hip strain and a low back condition, both to include as secondary to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical evidence that the Veteran has a disorder of the left leg other than left knee strain, for which service connection has been granted.  


CONCLUSION OF LAW

No criterion for service connection for a left leg disorder, other than service-connected left knee strain, has been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she is entitled to service connection for a left leg disorder.  Before addressing the merits of the claim, the Board must first determine whether VA has met its duties to notify and assist claimants in substantiating a claim for VA benefits as required by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

After the Veteran submitted the 2004 claim underlying this appeal, the RO issued a letter in June 2004 which advised the Veteran of the criteria for service connection.  In August 2007, the RO advised the Veteran of provisions regarding service connection based on a claim for direct or secondary service connection, and the RO also advised the Veteran of provisions which govern assigning a disability evaluation and assigning an effective date, if service connection were to be granted.  Following the Board's November 2009 Remand, the Appeals Management Center (AMC) issued a letter which advised the Veteran of the criteria for service connection and for assignment of a disability evaluation and an effective date, if service connection were granted.  These letters, read together, included notice of each item VA must address regarding its duties to notify and assist a Veteran.  

The Board finds that the Veteran was notified of all information for which notice is required under the VCAA.  To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that she was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes that the Veteran has had a full and fair opportunity to participate in the adjudication of the claims addressed in this decision.  The Board finds, as a matter of fact, that no defect in the timing or content of notice resulted in prejudice to the Veteran.  The appeal may be adjudicated without further notification.  

Duty to Assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  

VA clinical records have been associated with the claims file.  The Veteran has been afforded VA examinations, including a VA examination in March 2010 as directed by the Board in its last Remand.  The Board is satisfied there has been substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition.  There is a presumption applicable for service connection for arthritis manifested within one year following service discharge, and the provisions regarding presumptions have been considered in this decision.  However, as no diagnosis of arthritis of the left leg was made within one year of the Veteran's service separation, the presumption for service connection for chronic diseases does not apply. 

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  In each case, the Board must apply a two-step analysis, and first determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.

Facts and Analysis

Service treatment records disclose that the Veteran complained of left knee pain and bilateral foot pain.  No disorder of the left leg, apart from pes planus and left knee pain, was noted in service, or during examination for Medical Board review in 2002.  A claim for service connection for pes planus has been adjudicated, and no claim for service connection for pes planus or for left knee pain or disability, is before the Board for appellate review.

VA examination reports of November 2002 and December 2004 reflect that the Veteran reported right knee and left knee pain, but did not otherwise report complaints related to the left leg.  VA treatment records, including those of February 2004 and December 2005, for example, disclose that while the Veteran reported bilateral foot and knee pain, she voiced no complaints of a left leg disorder otherwise.  No diagnosis of a left leg disorder, other than at the foot or the knee, was assigned.  

In her June 2006 substantive appeal, the Veteran again asserted that she had a left leg condition other than left knee strain and a bilateral hip disorder, but she did not specify what that left leg disorder was or what provider assigned a diagnosis of a left leg disorder.  
At the time of VA examination in March 2009, the Veteran reported that she had shooting pain up and down the left leg.  She reported that the pain began in 2003.  She reported that the pain was triggered by physical activity.  Objective neurologic evaluation of the left lower extremity disclosed no abnormality.  The examiner concluded, as to the left leg, that no diagnosis could be assigned, as no pathology was found.  

The Veteran complained of left leg and left knee pain at the time of May 2010 VA examination.  Left knee and left hip pain were noted by the examiner.  No diagnosis of a left leg disorder, other than left knee strain and bilateral hip strain, was noted.  

The statutes governing Veterans' benefits authorize service connection only for  a "disability."  A symptom, such as shooting pain up and down the leg, is not defined as a "disability."  The Veteran has not shown that there is any current disability, such as underlying pathology, associated with these complaints, except to the extent that the symptoms are associated with left knee strain, for which service connection has already been established, or left hip strain, which is addressed in the Remand appended to this decision.  In this regard, service connection cannot be granted for a symptom such as shooting pain if there is no medical evidence of a disability associated with the condition.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")  

No criterion for service connection for a left leg disorder has been met.  No medical diagnosis has been assigned for a left leg disorder.  There is no evidence that the Veteran has a chronic left leg disorder, other than left knee or hip pain, in service.  The Veteran has stated that no trauma was associated with the complaints of left leg pain, and no incident in service or of service has been associated by the Veteran with her complaints of shooting pain in the left leg.  There is also no objective evidence which establishes a link between the Veteran's service and her current complaints of shooting pain in the left leg.  In short, no criterion for establishing service connection for a left leg disorder has been met, other than with regard to service-connected left knee strain or left hip strain addressed in the Remand below.  
The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for shooting pain in the left leg, the doctrine is not for application.  Gilbert, supra.  The Board is not authorized to grant service connection for a left leg disorder in the absence of a medical diagnosis for reported pain.  The appeal for service connection for a left leg disorder must be denied.  


ORDER

The appeal for service connection for a left leg disorder, other than left knee strain, for which service connection has been granted, is denied.


REMAND

In her initial claims, the Veteran contended that she has a bilateral hip disorder and a low back disorder as a result of a right knee disability incurred in service.  Medical opinions as to the likelihood that hip or spine disorders were related to service-connected right knee disability.  Those opinions were unfavorable.  However, service connection has now been granted for left knee disability, in addition to the grant of service connection for right knee disability that was in effect when the opinions were obtained.  The medical opinions must be updated to obtain an opinion as to whether a current hip disorder or spine disorder is secondary to the Veteran's service-connected bilateral knee disabilities.  

The Board also notes that if the claimed disorders were not directly caused by the service-connected right and left knee disabilities and are not proximately due to the service-connected disabilities, service connection may be still be granted if the claimed disorders are aggravated by the service-connected disabilities.  However, the Veteran has not been advised of the definition of "aggravation" or the regulatory criteria for service connection on the basis of aggravation.  The Board notes that the regulatory criteria for service connection on the basis of aggravation were amended in 2006, but, as the Veteran's claim for secondary service connection, which includes the claim on the basis of aggravation, was submitted in May 2004, the amended criteria were not in effect when the Veteran submitted the claims in this case.  See 38 C.F.R. § 3.310(b) (effective October 10, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the criteria for establishing service connection on a secondary basis, including on the basis of aggravation, under the regulation in effect in May 2004, and provide the definition of aggravation for VA purposes.  38 C.F.R. §§ 3.306, 3.310.  An intermittent or temporary flare-up during service of a preexisting injury or disease does not constitute aggravation unless it is shown that the underlying condition, rather than merely the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet .App. 292, 297 (1991).

2.  Afford the Veteran an opportunity to submit or identify alternative evidence reflecting the symptoms, severity, chronicity, continuity, or aggravation of bilateral hip and a low back disorder, to include education or employment clinical records, lay statements, and similar evidence.

3.  Obtain the Veteran's VA clinical records from November 2009 to the present.

4.  Afford the Veteran an opportunity to submit or identify private clinical records which might substantiate the claims for service connection for bilateral hip and low back disorders, including on the basis of secondary service connection or aggravation.
 
5.  After completion of the development directed in the paragraphs above, request VA opinion from an examiner with the appropriate expertise as to the etiology of the Veteran's claimed bilateral hip disorder and low back (spine) disorder.  Provide the examiner with a list of the disabilities for which the Veteran has been awarded service connection.  The examiner should review relevant in-service and post-service clinical records, and note in the examination report that the file and such records were reviewed.  The examiner should also acknowledge and discuss the competent statements of the Veteran as to onset, severity, and symptomatology of the claimed hip and back conditions since service.

The examiner should then answer the following questions:

a).  State the diagnosis(es) which may be assigned to the Veteran's current complaints of a bilateral hip disorder, or a right hip or left disorder.  State the diagnosis(es) which may be assigned to the Veteran's complaints of a low back disorder.  Explain the diagnoses assigned.  
b).  Is it at least as likely as not (50 percent, or greater, probability) that the Veteran incurred a bilateral hip disorder, or a right hip or left disorder, or a low back (spine) disorder during service, as a result of any incident of service, or as a result of a service-connected disability or the combination of the service-connected disabilities, to include right and left knee disabilities?  Explain the opinion expressed.  
c).  If the answer to the questions above is no, then, is it at least as likely as not (50 percent, or greater, probability) that the Veteran has a bilateral hip disorder, or a right hip or left disorder, or a low back (spine) disorder that has been aggravated, that is, permanently increased in severity, by her service-connected disabilities? 

6.  Readjudicate each issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be issued a supplemental statement of the case (SSOC), and should be given the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


